DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
Applicant’s amendment/response filed on January 25, 2021 is acknowledged. Accordingly claims 1-8, 10-16, 19 and 21 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed  January 25, 2021 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicant argues that Vatanen is completely silent not only about “a certificate” but also about “a public key infrastructure (PKI) certificate.” That Vatanen second verification requires a match between a biometric sample taken from the claimed owner and a biometric sample code that is stored in the marking device or information derived from the stored information. That Vatanen’s code is stored in an article marking device. That the article marking device is not a PKI certificate and therefore Vatanen fails to teach a code inserted in a PKI certificate.
In response Examiner respectfully disagrees with Applicant’s characterization of Vatanen’s disclosure. Applicant’s claim recites:  determine whether the biometric pattern of the person who attempts to access the portable apparatus is matched with the biometric digital signature of the registered person.”  This portion of the claim is clearly disclosed by Russo, for example (see fig. 2, which discloses “submit data sample for match (see fig. 4)”; see fig. 4, which discloses match provided biometric template to stored reference template 302; 0015, which discloses “comparing said biometric data sample to stored biometric data, enabling access to said sensitive data if said biometric data sample matches said stored biometric data,”; 0020); 
With respect to “whether the biometric pattern of the person who attempts to access the portable apparatus is matched with the code derived from encoding the biometric digital signature of the registered person”, Vatanen clearly discloses see abstr., which discloses that “and the second verification requires a match between a biometric sample taken from the claimed owner and a biometric sample code that is stored in the marking device or with information derived from the stored information” 
Applicant main argument therefore is that Vatanen does not store the derived code in a PKI certificate rather in a marking device. Applicant should note that the claimed PKI certificate only functions as a container or storage for the claimed derived code. Applicant should further note that the derived code of Vatanen is not only encrypted but aslo signed and stored in a marking device. For example paragraph [0012] states that “The first string is encrypted using a first key, thus encrypting information concerning what personal data has been used to form the safety marking, and the string is electrically signed.  The encrypted first string is then further encrypted in a marking device, for example using the user's public key, to generate an encrypted string.  The marking device preferably contains two encryption keys.” Based on the above the claim limitation is met and the rejection should be maintained.
Applicant further argues that Vatanen teaches encoding “a graphic representation” of biometric data. That Vatanen fails to teach encoding a biometric “digital signature”. That it has been in the art that “digital signature” means a data encrypted with PKI protocol.
In response Examiner partially disagrees and states that Vatanen clearly teaches that personal data used to form the string include biometric sample of the owner of the safety marking. That Biometric sample may include User’s DNA code which may comprise fingerprint or photograph or image or retina or iris of the eye. Generating graphic representation of this data and encrypting the graphic representation using any know public key (PKI) does not change the facts. Accordingly Vatanen does teach or disclose the claimed PKI certificate containing a code derived from encoding a biometric digital signature since the data of Vatanen is encrypted with public key infrastructure (PKI) as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-16, 19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russo et al (hereinafter “Russo”)U.S. Patent Application Publicatiopn No. 2003/0015490 A1 in view of Vatanen U.S. Patent Application No. 2002/0083320 A1 

As per claim 1,Russo discloses a portable apparatus comprising:
one or more biometric sensors (see fig. 1, which discloses Biometric sensor 107);
one or more memories operative to store computer program instructions, a biometric digital signature of a person who has been registered to be authorized to use the portable apparatus (see fig. 1, which discloses “secure data storage 105”; 0009, which discloses that “Biometric identification is used to verify the identity of a person by measuring selected features of some physical characteristic and comparing those measurements with those filed for the person in a reference database or stored in a token (such as a smartcard) carried by the person.”), and 
a public key infrastructure (PKI) certificate containing a code derived from encoding the biometric digital signature of the registered person; and
one or more processors operative to execute the computer program instructions from the one or more memories to cause the portable apparatus to:
acquire, by the one or more biometric sensors, biometric pattern of a person who attempts to access the portable apparatus(see fig. 2, which discloses “obtain biometric data sample”)
determine whether the biometric pattern of the person who attempts to access the portable apparatus is matched with the biometric digital signature of the registered person (see fig. 2, which discloses “submit data sample for match (see fig. 4)”; see fig. 4, which discloses match provided biometric template to stored reference template 302; 0015, which discloses “comparing said biometric data sample to stored biometric data, enabling access to said sensitive data if said biometric data sample matches said stored biometric data,”; 0020); and
whether the biometric pattern of the person who attempts to access the portable apparatus is matched with the code; and
transmit authentication information to a remote server over a network in response to determination that the biometric pattern of the person who attempts to access the portable apparatus is matched with the biometric digital signature of the registered person(0015, which discloses “communicating with said server using said sensitive data.” 0020, which discloses “transmitting acceptance result to said server if said biometric data sample matches said stored biometric data”); and
wherein the one or more biometric sensors, the one or more memories, and the one or more processors are disposed in a single portable apparatus(see fig. 1, which discloses secure networked device 101)
What Russo does not explicitly teach is:
a public key infrastructure (PKI) certificate containing a code derived from encoding the biometric digital signature of the registered person; 
whether the biometric pattern of the person who attempts to access the portable apparatus is matched with the code;
Vatanen discloses the portable apparatus comprising:
a public key certificate corresponding to the biometric information of the registered person, wherein the public key certificate contains a code derived from the biometric information of the registered person (Vatanen: see abstr., which discloses that “and the second verification requires a match between a biometric sample taken from the claimed owner and a biometric sample code that is stored in the marking device or with information derived from the stored information”; 0012)
whether the biometric pattern of the person who attempts to access the portable apparatus is matched with the code (Vatanen: see abstr., which discloses that “and the second verification requires a match between a biometric sample taken from the claimed owner and a biometric sample code that is stored in the marking device or with information derived from the stored information”; 0012);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the portable apparatus of Russo and incorporate the portable apparatus a public key infrastructure (PKI) certificate containing a code derived from encoding the biometric digital signature of the registered person; whether the biometric pattern of the person who attempts to access the portable apparatus is matched with the code in view of the teaching of Vatanen and/or Anderson in order to enhance security of the transaction. 

As per claim 2 and 14, Russo further discloses the portable apparatus, wherein the authentication information is transmitted to a Uniform Resource Locator (URL) of the remote server (0015; 0020).

As per claims3 and 16, Russo further discloses the portable apparatus, wherein the authentication information includes a code derived from the biometric information of the registered person (0020).

As per claim 4, Russo further discloses the portable apparatus, wherein the authentication information further includes a one-time password (0049).

As per claim 5, Russo further discloses the portable apparatus, wherein the authentication information further includes information indicating the time when the authentication information is transmitted, information corresponding to a signature made by the registered person or both (0056).

As per claims 6 and 15, Russo further discloses the portable apparatus, wherein one or more memories store additional biometric information of the registered person, wherein the additional biometric information of the registered person is different from the biometric information of the registered person of claim 1 and the additional biometric information is associated with an URL that is different from the URL of claim 1 (0020).

As per claim 7, Russo further discloses the portable apparatus, wherein the additional biometric information of the registered person has a usage that is different from a usage of the biometric information of the registered person of claim 1 (0020).

As per claim 8, Russo further discloses the portable apparatus, wherein the authentication information is transmitted to another remote server when it is determined that the biometric information of the person who attempts to access the portable apparatus matches the stored additional biometric information of the registered person (0020)

As per claim 10, Russo further discloses the portable apparatus, wherein another remote server is a server that provides emergency services (0020; 0056).

As per claim 11, Russo further discloses the portable apparatus is a personal digital assistant (PDA) (see fig. 1)

As per claim 12, Russo further discloses the portable apparatus, wherein the portable apparatus is an automated teller machine (ATM), a kiosk, a POS terminal, or a set-top box (see fig. 1 and associated text).

As per claim 13, Russo discloses the portable apparatus, wherein the portable apparatus is a mobile phone (see fig. 1 and associated text)

As per claim 14, Russo discloses the portable apparatus, wherein the portable apparatus is a smart card (see fig. 1 and associated text; 0008)

As per claim 15, Russo discloses the portable apparatus, wherein the portable apparatus is a notebook computer or a desktop computer (see fig. 1 and associated text; 0008)

As per claim 16, Russo discloses the portable apparatus, wherein the portable apparatus is a dongle (see fig. 8)

As per claim 19, Russo discloses the portable apparatus, wherein the one or more memories further store information of a balance of electronic money (see fig. 5 and 6)

As per claim 21, Russo discloses the portable apparatus, wherein the one or more biometric sensors include a fingerprint pattern recognition sensor, an iris pattern recognition sensor, a vascular pattern recognition sensor, a voice pattern recognition sensor, a palm pattern recognition sensor, or a combination thereof (0017; 0049; 0051).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 4, 2021